UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- X

UNITED STATES OF AMERICA                                                     CONSENT PRELIMINARY ORDER
                                                                             OF FORFEITURE/
                      -v-
                                                                             MONEY JUDGMENT
RUBEN WEIGAND,
                                                                             S3 20 Cr. 188 (JSR)
                                         Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                    WHEREAS on or about March 9, 2020, the defendant RUBEN WEIGAND (the

"Defendant") was charged in a one-count Superseding Indictment (the "Indictment"), with

conspiracy to commit bank fraud, in violation of Title 18, United States Code, Section 371 (Count

One);

                    WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the Government, pursuant to Title 18, United States Code, Section

982(a)(2)(A), of any and all property constituting, or derived from, proceeds the Defendant
                                                                                        '
obtained directly or indirectly, as a result of the commission of the offense charged in Count One

of the Indictment, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offense (the "Forfeitable

Property");

                    WHEREAS, on or about March 24, 2021, the defendant was found guilty by jury

trial as charged in Count One of the Superseding Indictment;

                    WHEREAS, between September 2018 and July 2019, the defendant received

approximately $384,000.00 in commission payments from an unindicted co-conspirator in the

charged conspiracy for services rendered between 2018 and mid-2019;
                WHEREAS, the defendant consents to the entry of a money judgment in the amount

of $384,000.00 in United States currency representing the Government's estimate of the value of

Forfeitable Property, subject to the provisions for repayment specified below; and

                WHEREAS, "as a result of any act or omission of the defendant," 21 U.S.C. §

853(p), the Forfeitable Property "has been commingled with other property which cannot be

divided without difficulty," id.

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorneys, Nicholas Folly, Tara La Morte, and Emily Deininger, and the de.fondant, and his counsel,

Michael Gilbert, Esq., that:

                1.      As a result of the offense charged in Count One of the Superseding

Indictment, which the defendant was convicted of at trial, a money judgment in the amount of

$384,000.00 in United States currency (the "Money Judgment"), repres~mting the Government's

estimate of the value of the Forfeitable Property that the defendant perspnally obtained, shall be

entered against the defendant.

                2.      In the event that the defendant, by the date of his sentencing, pays

$300,000.00 toward the Money Judgment, the Government will accept such payment in full

satisfaction of the Money Judgment.

                3.      In the event that the defendant has not satisfied the Money Judgment by the

date of his sentencing, the Government may move to satisfy the full amount of the Money

Judgment, up to $384,000.00, through the forfeiture of any available property, including any
                                                                    '
substitute assets.

                4.      Pursuantto Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the defendant, RUBEN

WEIGAND, and shall be deemed part of the sentence of the defendant, and shall be included in

the judgment of conviction therewith.

               5.      All payments on the outstanding Money Judgment shall be made by postal
                                                                             I
money order, bank or certified check, made payable, in this instance to the "United States Marshals

Service," and delivered by mail to the United States Attorney's Office, Sputhern District of New

York, Attn: Money Laundering and Asset Forfeiture Unit, One St. Andrew's Plaza, New York,

New York 10007 and shall indicate the defendant's name and case number.

               6.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United Stiltes shall have clear title

to such forfeited property.

               7.      Pursuant to Title 21, United States Code, Section 853 (p) and Title 28,

United States Code, Section 2461 (c), the United States is authorized to seek forfeiture of substitute

assets of the defendant up to the uncollected amount of the Money Judgment.

               8.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories,, requests for production

of documents and the issuance of subpoenas.

               9.      The Court shall retain jurisdiction to enforce this C~nsent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

                10.    The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Asset Forfeiture Unit, Umted States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

               11.    The signarure page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one dr more counterparts, each of which will pe deemed an original

but,all ofwhich together will constitute one and the and the same instrument.


AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States ,Attorney for the
Southern District of New York


By:
       NICHOLAS FOLLY                               DATE
       TARA LAMORTE
       EMILY DEININGER
       Assistant United States Attorneys
       One St. Andrew's Plaza
       New York, New York 1000
       Tele                       /10

By:                                                   JO ]fJ~e /;z:,2/.
                                                    DATE (T              '



By:
       MICHAEL GILBERT, ESQ.                        DATE
       Attorney for defendant


SO ORDERED:


THE HONORABLE JED S. RAK.OFF                        DATE
UNITED STATES DISTRICT JUDGE
J. Wilson, Co-Chief of the Money Laundering and Asset Forfeiture Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

               11.    The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the and the same instrument.


AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

                                                     June 17, 2021
By:
       NICHOLAS FOLLY                               DATE
       TARA LAMORTE
       EMILY DEININGER
       Assistant United States Attorneys
       One St. Andrew's Plaza
       NewYork, New York 10007
       Telephone: (212) 637-l0o0/1041/2472

By:
       RUBEN WEIGAND, defendant                     DATE


                                                    , Jurie 17, 2021
By:
       MICHAEL GILBERT, ESQ.                        DATE
       Atto~y for defendant


SO ORDERED:


~B~-
UNITED STATES DISTRICT JUDGE
